Exhibit 10.1
Execution Version
Hercules Offshore, Inc.
$250,000,000 of 3.375% Convertible Senior Notes due 2038
Purchase Agreement
May 28, 2008

      Goldman, Sachs & Co., Banc of America Securities LLC UBS Securities LLC
 
  As representative of the several Purchasers
 
  named in Schedule I hereto, c/o Goldman, Sachs & Co., 1000 Louisiana,
Suite 1100 Houston, Texas 77002

Ladies and Gentlemen:
     Hercules Offshore, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell to the
Purchasers named in Schedule I hereto (the “Purchasers”), for whom Goldman,
Sachs & Co., Bank of America Securities LLC and UBS Securities LLC are acting as
representatives (the “Representatives”), an aggregate of $250,000,000 original
principal amount of the 3.375% Convertible Senior Notes due 2038 (the “Firm
Securities”), convertible into shares of common stock, par value $0.01 per share
(“Stock”), of the Company, and, at the election of the Purchasers, up to an
aggregate of $37,500,000 additional original principal amount of the 3.375%
Convertible Senior Notes due 2038 (the “Optional Securities”). The Firm
Securities and the Optional Securities are collectively referred to herein as
the “Securities”.
     1. The Company represents and warrants to, and agrees with, each of the
Purchasers that:

  (a)   A preliminary offering circular, dated May 27, 2008 (the “Preliminary
Offering Circular”) has been prepared, and an offering circular, dated May 28,
2008 (the “Offering Circular”), will be prepared, in connection with the
offering of the Securities and shares of the Stock issuable upon conversion
thereof. The Preliminary Offering Circular, as amended and supplemented
immediately prior to the Applicable Time (as defined in Section 1(b)), is
hereinafter referred to as the “Pricing Circular”. Any reference to the
Preliminary Offering Circular, the Pricing Circular or the Offering Circular
shall be deemed to refer to and include

 



--------------------------------------------------------------------------------



 



      the Company’s most recent Annual Report on Form 10-K and all subsequent
documents filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”) on or prior to
the date of such Circular (to the extent incorporated by reference therein) and
any reference to the Preliminary Offering Circular or the Offering Circular, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Circular or the Offering Circular, as the case may be, and
prior to such specified date (to the extent incorporated by reference therein)
and (ii) any Additional Issuer Information (as defined in Section 5(f))
furnished by the Company prior to the completion of the distribution of the
Securities; and all documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Circular, the Pricing Circular or the
Offering Circular, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports”. The Exchange Act Reports,
when they were or are filed with the Commission, conformed or will conform in
all material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder; and no such
documents were filed with the Commission since the Commission’s close of
business on the business day immediately prior to the date of this Agreement and
prior to the execution of this Agreement, except as set forth on Schedule II(a)
hereof. The Preliminary Offering Circular or the Offering Circular and any
amendments or supplements thereto and the Exchange Act Reports did not and will
not, as of their respective dates, contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a Purchaser through the
Representatives expressly for use therein;     (b)   For the purposes of this
Agreement, the “Applicable Time” is 4:45 pm (Eastern time) on the date of this
Agreement; the Pricing Circular as supplemented by the information set forth in
Schedule III hereto, taken together (collectively, the “Pricing Disclosure
Package”) as of the Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and each Company Supplemental Disclosure Document (as
defined in Section 6(a)(i)) listed on Schedule II(b) hereto, does not conflict
with the information contained in the Pricing Circular or the Offering Circular
and each such Company Supplemental Disclosure Document, as supplemented by and
taken together with the Pricing Disclosure Package as of the Applicable Time,
did not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not

2



--------------------------------------------------------------------------------



 



      apply to statements or omissions made in a Company Supplemental Disclosure
Document in reliance upon and in conformity with information furnished in
writing to the Company by a Purchaser through the Representatives expressly for
use therein;

  (c)   Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included in the Pricing Circular
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Pricing Circular; and, since the respective dates
as of which information is given in the Pricing Circular, there has not been
(i) any change in the capital stock (excluding grants of shares of restricted
stock and options to employees or directors of the Company under plans existing
on the date of the Preliminary Offering Circular and the issuance of shares upon
exercise of outstanding stock options) or any increase in the long term debt of
the Company or any of its subsidiaries or (ii) any material adverse change, or
any development involving a prospective material adverse change, in or affecting
the general affairs, management, financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”), in each case of clauses (i) and (ii) otherwise than
as set forth or contemplated in the Pricing Circular;     (d)   The Company and
its subsidiaries have good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all liens, encumbrances and defects except such
as are described in the Pricing Circular or such as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries; and
any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries;     (e)   The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Pricing Circular, and
has been duly qualified as a foreign corporation for the transaction of business
and is in good standing under the laws of each other jurisdiction in which it
owns or leases properties or conducts any business so as to require such
qualification, or is subject to no material liability or disability by reason of
the failure to be so qualified in any such jurisdiction; and each subsidiary of
the Company has been duly incorporated or organized and is validly existing as a
corporation or other organization in good standing under the laws of its
jurisdiction of incorporation or organization;

3



--------------------------------------------------------------------------------



 



  (f)   The Company has an authorized capitalization as set forth in the Pricing
Circular, and all of the issued shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and non assessable;
and all of the issued shares of capital stock of each subsidiary of the Company
have been duly and validly authorized and issued, are fully paid and non
assessable and (except as otherwise set forth in the Pricing Circular) are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims;     (g)   This Agreement has been duly
authorized, executed and delivered by the Company;     (h)   The Securities have
been duly authorized and, when issued and delivered pursuant to this Agreement
and authenticated by the Trustee (as defined below), will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company entitled to the benefits provided by
the indenture to be dated as of June 3, 2008 (the “Indenture”) between the
Company and The Bank of New York Trust Company, National Association, as Trustee
(the “Trustee”), under which they are to be issued, which will be substantially
in the form previously delivered to you; the Indenture has been duly authorized
and, when executed and delivered by the Company and the Trustee, the Indenture
will constitute a valid and legally binding instrument of the Company,
enforceable against the Company in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles; and the Securities and the Indenture will conform in all material
respects to the descriptions thereof in the Pricing Disclosure Package and the
Offering Circular and will be in substantially the form previously delivered to
you;     (i)   Upon issuance and delivery of the Securities in accordance with
this Agreement and the Indenture, the Securities will be convertible at the
option of the holder thereof into shares of Stock in accordance with the terms
of the Securities; the Stock reserved for issuance upon conversion of the
Securities has been duly authorized and reserved and, when issued upon
conversion of the Securities in accordance with the terms of the Securities and
the Indenture, will be duly and validly issued, fully paid and non-assessable,
and the issuance of such Stock will not be subject to any preemptive or similar
rights; and Stock issuable upon conversion of the Securities will conform in all
material respects to the description of the Stock contained in the Pricing
Circular and the Offering Circular;     (j)   None of the transactions
contemplated by this Agreement (including, without limitation, the use of the
proceeds from the sale of the Securities) will violate or result in a violation
of Section 7 of the Exchange Act, or any regulation promulgated thereunder,
including, without limitation, Regulations T, U, and X of the Board of Governors
of the Federal Reserve System;

4



--------------------------------------------------------------------------------



 



  (k)   Except as described in the Pricing Circular, prior to the date hereof,
neither the Company nor any of its affiliates has taken any action which is
designed to or which has constituted or which might have been expected to cause
or result in stabilization or manipulation of the price of any security of the
Company in connection with the offering of the Securities;     (l)   The issue
and sale of the Securities and the compliance by the Company with all of the
provisions of the Securities, the Indenture and this Agreement and the
consummation of the transactions herein and therein contemplated will not
(a) require any consent or approval, or conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject, other
than any consent, approval, conflict, breach, violation or default that would
not, individually or in the aggregate, have a Material Adverse Effect,
(b) result in any violation of the provisions of the Certificate of
Incorporation or By-laws of the Company or (c) assuming the accuracy of the
representations and warranties of the Purchasers contained in Section 3 and
their compliance with their agreements set forth therein, result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties other than any violation that would not,
individually or in the aggregate, have a Material Adverse Effect; and, assuming
the accuracy of the representations and warranties of the Purchasers contained
in Section 3 and their compliance with their agreements set forth therein, no
consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Securities or the consummation by the Company of the transactions
contemplated by this Agreement or the Indenture, except for such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities by the Purchasers;     (m)   Neither the Company
nor any of its subsidiaries is (i) in violation of its Certificate of
Incorporation or By-laws or similar governing documents, (ii) in default in the
performance or observance of any obligation, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which it is a party or by which it or any of its properties may
be bound or (iii) in violation of laws applicable to its business and
operations, other than, in the case of clauses (ii) and (iii), any such default
or violation that would not individually or in the aggregate have a Material
Adverse Effect;     (n)   The statements set forth in the Pricing Circular and
the Offering Circular under the caption “Description of the Notes” and
“Description of Capital Stock”, insofar as they purport to constitute a summary
of the terms of the Securities and the Stock, under the caption “Material United
States Federal Income Tax

5



--------------------------------------------------------------------------------



 



      Considerations” and under the caption “Plan of Distribution”, insofar as
they purport to describe the provisions of the laws and documents referred to
therein, are accurate and fair in all material respects;     (o)   Other than as
set forth in the Pricing Circular, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect; and, to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others;
    (p)   When the Securities are issued and delivered pursuant to this
Agreement, the Securities will not be of the same class (within the meaning of
Rule 144A under the United States Securities Act of 1933, as amended (the
“Act”), as securities which are listed on a national securities exchange
registered under Section 6 of the United States Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or quoted in a U.S. automated inter-dealer
quotation system;     (q)   The Company is subject to Section 13 or 15(d) of the
Exchange Act;     (r)   The Company is not, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will not be an “investment company”, as such term is defined in the United
States Investment Company Act of 1940, as amended (the “Investment Company
Act”);     (s)   Neither the Company nor any person acting on its or their
behalf (other than the Purchasers, as to which no representation or warranty is
made) has offered or sold the Securities by means of any general solicitation or
general advertising within the meaning of Rule 502(c) under the Act;     (t)  
Within the preceding six months, neither the Company nor any other person acting
on behalf of the Company has offered or sold to any person any Securities, or
any securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Purchasers hereunder. The Company will take
reasonable precautions designed to insure that any offer or sale, direct or
indirect, in the United States or to any U.S. person (as defined in Rule 902
under the Act) of any Securities or any substantially similar security issued by
the Company, within six months subsequent to the date on which the distribution
of the Securities has been completed (as notified to the Company by the
Representatives), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale of the Securities in the
United States and to U.S. persons contemplated by this Agreement as transactions
exempt from the registration provisions of the Act;     (u)   The Company and
its subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are

6



--------------------------------------------------------------------------------



 



      executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States (“GAAP”) and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;    
(v)   Based on the assessment by management of the Company of the effectiveness
of the Company’s internal control over financial reporting (as defined in
Rule 13a-15(f) and 15d-15(f) under the Exchange Act) as of December 31, 2007, as
described in Item 9A of the Company’s Annual Report on Form 10-K for the year
ended December 31, 2007, the Company is not aware of (i) any significant
deficiencies or material weaknesses in the design or operation of its internal
controls over financial reporting that are likely to adversely affect the
Company’s ability to record, process, summarize and report financial data; or
(ii) any fraud, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls over financial
reporting;     (w)   The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e)
under the Exchange Act) which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to its principal executive officer and its principal financial
officer by others within those entities, particularly during the periods in
which the periodic reports required under the Exchange Act are being prepared;
(ii) have been evaluated for effectiveness as of the end of the period covered
by the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31,
2008 (the “Form 10-Q”) filed with the Commission; and (iii) were effective at
the time of such evaluation, in all material respects, with respect to the
recording, processing, summarizing and reporting, within the time periods
specified in the Commission’s rules and forms, of information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act, as described in Item 4 of the Form 10-Q;     (x)   Ernst & Young
LLP and Grant Thornton LLP, which have audited certain financial statements of
the Company and its subsidiaries, are independent registered public accounting
firms as required by the Act and the rules and regulations of the Commission
thereunder;     (y)   Except as disclosed in the Pricing Circular, neither the
Company nor any of its subsidiaries is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental

7



--------------------------------------------------------------------------------



 



      laws, is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would individually or
in the aggregate have a Material Adverse Effect; and the Company is not aware of
any pending investigation which might lead to such a claim;     (z)   The
Company and its subsidiaries own, possess, license or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them, except where the
lack thereof would not, individually or in the aggregate, have a Material
Adverse Effect, and have not received any notice of infringement of or conflict
with asserted rights of others with respect to any intellectual property rights
that, if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect;     (aa)   None
of the Company nor any of its subsidiaries nor, to the Company’s knowledge,
their respective officers, directors, supervisors, managers, agents, or
employees has violated in any material respect (i) any anti-bribery laws
applicable to the Company and its subsidiaries, including but not limited to the
U.S. Foreign Corrupt Practices Act of 1977, (ii) the sanctions program
implemented and administered by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, including, without limitation, 31 CFR Parts 500-600,
with respect to the Company or (iii) financial record keeping and reporting
requirements relating to money laundering applicable to the Company and its
subsidiaries, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the foregoing is pending or, to the
knowledge of the Company, threatened;     (bb)   The Company and its
subsidiaries possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by them, except where the lack thereof would not, individually or
in the aggregate, have a Material Adverse Effect, and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
any of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect;     (cc)   The financial statements included or incorporated by
reference into the Pricing Circular present fairly the financial position of the
Company and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with GAAP applied on a consistent
basis; and the schedules included in the financial statements present fairly the
information required to be stated therein;

8



--------------------------------------------------------------------------------



 



  (dd)   Except as otherwise disclosed in each of the Pricing Disclosure Package
and the Offering Memorandum, the Company and its subsidiaries have paid all
material federal, state and foreign taxes and filed all material federal, state
and foreign tax returns required to be filed through the date hereof except
where the failure to so pay or file would not have a Material Adverse Effect,
and except as disclosed in the Pricing Disclosure Package and the Offering
Circular, there is no material tax deficiency that has been asserted against the
Company or any of its subsidiaries;     (ee)   No labor dispute with the
employees of the Company or any subsidiary exists or, to the knowledge of the
Company, is imminent that would have a Material Adverse Effect;     (ff)  
Except as would not, individually or in the aggregate, have a Material Adverse
Effect, (i) with respect to each “pension plan” (as defined in Section 3(2) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
maintained by the Company or any of its subsidiaries, the Company and its
subsidiaries are in compliance with ERISA, the Internal Revenue Code of 1986, as
amended (the “Code”), and the terms of each plan, if and to the extent
applicable; and (ii) none of the Company or its subsidiaries has incurred, or
expects to incur, any liability (other than contributions made in accordance
with the terms of applicable plans) under Title IV of ERISA with respect to any
ongoing, frozen or terminated “pension plan” that is subject to Title IV of
ERISA and is, or was, maintained by the Company, its subsidiaries or any other
person or entity that, together with the Company and its subsidiaries, is
treated as a single employer under Section 414 of the Code;     (gg)   No
subsidiary of the Company is currently prohibited, directly or indirectly, under
any agreement or other instrument to which it is a party or is subject, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company;     (hh)   Neither the Company
nor any of its subsidiaries is a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against any of them or any Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities;     (ii)   Assuming the accuracy of the representations
and warranties of the Purchasers contained in Section 3 and their compliance
with their agreements set forth therein, it is not necessary, in connection with
the issuance and sale of the Securities to the Purchasers and the offer, resale
and delivery of the Securities by the Purchasers in the manner contemplated by
this Agreement, the Pricing Disclosure Package and the Offering Circular, to
register the Securities under the Act or to qualify the Indenture under the
Trust Indenture Act; and

9



--------------------------------------------------------------------------------



 



  (jj)   The Company is a “citizen of the United States” as such term is defined
in Section 2 of the Shipping Act of 1916, as amended (46 U.S.C. Section 802),
and has been for as long as it has owned or operated any vessels in the United
States coastwise trade.

     2. Subject to the terms and conditions herein set forth, (a) the Company
agrees to issue and sell to each of the Purchasers, and each of the Purchasers
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 97.625% of the principal amount thereof, plus accrued interest, if any,
from June 3, 2008 to the Time of Delivery (as defined below) hereunder, the
principal amount of Firm Securities set forth opposite the name of such
Purchaser in Schedule I hereto, and (b) in the event and to the extent that the
Purchasers shall exercise the election to purchase the Optional Securities as
provided below, the Company agrees to issue and sell to each of the Purchasers,
and each of the Purchasers agrees, severally and not jointly, to purchase from
the Company, at the same purchase price set forth in clause (a) of this
Section 2, that portion of the aggregate principal amount of the Optional
Securities as to which such election shall have been exercised (to be adjusted
by you so as to eliminate fractions of $1,000), determined by multiplying such
aggregate principal amount of Optional Securities by a fraction, the numerator
of which is the maximum aggregate principal amount of Optional Securities which
such Purchaser is entitled to purchase as set forth opposite the name of such
Purchaser in Schedule I hereto and the denominator of which is the maximum
aggregate principal amount of Optional Securities which all of the Purchasers
are entitled to purchase hereunder.
          The Company hereby grants to the Purchasers the right to purchase at
their election up to $37,500,000 aggregate principal amount of Optional
Securities, at the purchase price set forth in clause (a) of the first paragraph
of this Section 2, for the sole purpose of covering sales of securities in
excess of the aggregate principal amount of Firm Securities. Any such election
to purchase Optional Securities may be exercised (but not more than once) by
written notice from the Representatives to the Company, given within a period of
13 calendar days after the date of this Agreement, setting forth the aggregate
principal amount of Optional Securities to be purchased and the date on which
such Optional Securities are to be delivered, as determined by the
Representatives but in no event earlier than the First Time of Delivery (as
defined in Section (4) hereof) or, unless you and the Company otherwise agree in
writing, earlier than two or later than 10 business days after the date of such
notice.
     3. Upon the authorization by you of the release of the Securities, the
several Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular and each
Purchaser hereby represents and warrants to, and agrees with the Company that:

  (a)   It will offer and sell the Securities only to persons who it reasonably
believes are “qualified institutional buyers” (“QIBs”) within the meaning of
Rule 144A under the Act in transactions meeting the requirements of Rule 144A;  
  (b)   It is an institutional “accredited investor” within the meaning of Rule
501(a) under the Act; and

10



--------------------------------------------------------------------------------



 



  (c)   It will not offer or sell the Securities by any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Act.

4. (a) The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to Goldman, Sachs & Co., for the account of each Purchaser, against
payment by or on behalf of such Purchaser of the purchase price therefor by wire
transfer to the Company in Federal (same day) funds, by causing DTC to credit
the Securities to the account of Goldman, Sachs & Co. at DTC. The Company will
cause the certificates representing the Securities to be made available to the
Representatives for checking at least twenty-four hours prior to the Time of
Delivery (as defined below) at the office of Baker Botts L.L.P., One Shell
Plaza, 910 Louisiana, Houston, Texas 77002 (the “Closing Location”). The time
and date of such delivery and payment shall be, with respect to the Firm
Securities, 9:30 a.m., New York City time, on June 3, 2008 or such other time
and date as the Representatives and the Company may agree upon in writing, and,
with respect to the Optional Securities, 9:30 a.m., New York City time, on the
date specified by the Representatives in the written notice given by the
Purchasers of the Purchasers’ election to purchase such Optional Securities, or
at such other time and date as the Representatives and the Company may agree
upon in writing. Such time and date for delivery of the Firm Securities is
herein called the “First Time of Delivery”, any time and date for delivery of
the Optional Securities, if not the First Time of Delivery, is herein called the
“Second Time of Delivery”, and each such time and date for delivery of
Securities is herein called a “Time of Delivery”.

  (b)   The documents to be delivered at each Time of Delivery by or on behalf
of the parties hereto pursuant to Section 8 hereof, including the cross-receipt
for the Securities and any additional documents requested by the Purchasers
pursuant to Section 8(j) hereof, will be delivered at such time and date at the
Closing Location, and the Securities will be delivered at DTC (or its designated
custodian), all at each Time of Delivery. A meeting will be held at the Closing
Location at 5:00 p.m., New York City time, on the New York Business Day next
preceding such Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.     5.   The Company
agrees with each of the Purchasers:     (a)   To prepare the Offering Circular
in a form approved by you; to make no amendment or any supplement to the
Offering Circular prior to the last Time of

11



--------------------------------------------------------------------------------



 



      Delivery which shall be disapproved by you promptly after reasonable
notice thereof; and to furnish you with copies thereof;     (b)   Promptly from
time to time to take such action as you may reasonably request to qualify the
Securities and the shares of Stock issuable upon conversion of the Securities
for offering and sale under the securities laws of such jurisdictions as you may
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Securities, provided that in connection
therewith the Company shall not be required to qualify as a foreign corporation
or to file a general consent to service of process in any jurisdiction;     (c)
  To furnish the Purchasers with written and electronic copies of the Offering
Circular in such quantities as you may from time to time reasonably request, and
if, at any time prior to the earlier of the completion of the resale of the
Securities by the Purchasers or the expiration of nine months after the date of
the Offering Circular, any event shall have occurred as a result of which the
Offering Circular as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Offering Circular is delivered, not misleading,
or, if for any other reason it shall be necessary or appropriate during such
same period to amend or supplement the Offering Circular, to notify you and upon
your request to prepare and furnish without charge to each Purchaser as many
written and electronic copies as you may from time to time reasonably request of
an amended Offering Circular or a supplement to the Offering Circular which will
correct such statement or omission or effect such compliance;     (d)   During
the period beginning from the date hereof and continuing until the date 60 days
after the date hereof, not to offer, sell, contract to sell or otherwise dispose
of, except as provided hereunder, any securities of the Company that are
substantially similar to the Securities or the Stock, including but not limited
to any securities that are convertible into or exchangeable for, or that
represent the right to receive, Stock or any such substantially similar
securities (other than pursuant to equity plans existing on, or upon the
conversion or exchange of convertible or exchangeable securities outstanding as
of, the date of this Agreement), without the Representatives’ prior written
consent; provided, however, that the Company may make issuances, offers, sales,
contracts to sell or other disposals of Stock in connection with an acquisition
of a business or entity or a consolidation or merger with another entity,
provided that either (i) the party acquiring such Stock agrees in writing to be
bound by the provisions of this paragraph or (ii) the offering or issuance of
such Stock is registered pursuant to a registration statement on Form S-4 and
such issuance is not consummated within such 60-day period.     (e)   Not to be
or become, at any time prior to the expiration of two years after the last Time
of Delivery, an open-end investment company, unit investment trust,

12



--------------------------------------------------------------------------------



 



      closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;  
  (f)   At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, for the benefit of holders from time to time of Securities, to
furnish at its expense, upon request, to holders of Securities and prospective
purchasers of securities information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the Act
to the extent required by the Indenture;     (g)   If requested by you, to use
its commercially reasonable efforts to cause the Securities to be eligible for
the PORTAL trading system of the National Association of Securities Dealers,
Inc.;     (h)   Except for such documents that are publicly available on EDGAR,
to furnish to the holders of the Securities as soon as practicable after the end
of each fiscal year an annual report (including a consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Circular), to make available to its stockholders
consolidated summary financial information of the Company and its subsidiaries
for such quarter in reasonable detail;     (i)   During the period of one year
after the last Time of Delivery, not to, and not permit any of its “affiliates”
(as defined in Rule 144 under the Securities Act) to, resell any of the
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them;     (j)   To use the net proceeds received by it
from the sale of the Securities pursuant to this Agreement in the manner
specified in the Pricing Circular under the caption “Use of Proceeds”;     (k)  
To reserve and keep available at all times, free of preemptive rights, shares of
Stock for the purpose of enabling the Company to satisfy any obligations to
issue shares of its Stock upon conversion of the Securities;     (l)   To use
its commercially reasonable efforts to list, subject to notice of issuance, the
shares of Stock issuable upon conversion of the Securities on the NASDAQ Global
Select Market (“NASDAQ”);     (m)   Not to, and to cause its affiliates (as
defined in Rule 501(b) of Regulation D) not to, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any Securities (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act; and

13



--------------------------------------------------------------------------------



 



  (n)   Not to, and to cause its affiliates or any other person acting on their
behalf (other than the Purchasers, as to which no covenant is given) not to
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

     6.

  (a)   (i) The Company represents and agrees that, without the prior consent of
each of the Representatives, it has not made and will not make any offer
relating to the Securities that, if the offering of the Securities contemplated
by this Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute an “issuer
free writing prospectus,” as defined in Rule 433 under the Act (any such offer
is hereinafter referred to as a “Company Supplemental Disclosure Document”);

(ii) each Purchaser represents and agrees that, without the prior consent of the
Company and each of the Representatives, other than one or more term sheets
relating to the Securities containing customary information and conveyed to
purchasers of securities, it has not made and will not make any offer relating
to the Securities that, if the offering of the Securities contemplated by this
Agreement were conducted as a public offering pursuant to a registration
statement filed under the Act with the Commission, would constitute a “free
writing prospectus,” as defined in Rule 405 under the Act (any such offer (other
than any such term sheets), is hereinafter referred to as a “Purchaser
Supplemental Disclosure Document”); and
(iii) any Company Supplemental Disclosure Document or Purchaser Supplemental
Disclosure Document the use of which has been consented to by the Company and
each of the Representatives is listed on Schedule II(b) hereto.
     7. The Company covenants and agrees with the several Purchasers that the
Company will pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
issue of the Securities and the shares of Stock issuable upon conversion of the
Securities and all other expenses in connection with the preparation, printing,
reproduction and filing of the Preliminary Offering Circular and the Offering
Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing this Agreement, the Indenture, any Blue Sky Circular,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Securities;
(iii) all expenses in connection with the qualification of the Securities and
the shares of Stock issuable upon conversion of the Securities for offering and
sale under state securities laws as provided in Section 5(b) hereof, including
the reasonable fees and disbursements of counsel for the Purchasers in
connection with such qualification and in connection with the Blue Sky and legal
investment surveys; (iv) any fees charged by securities rating services for
rating the Securities; (v) the cost of preparing the Securities; (vi) the fees
and

14



--------------------------------------------------------------------------------



 



expenses of the Trustee and any agent of the Trustee and the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities; (vii) any cost incurred in connection with the designation of
the Securities for trading in PORTAL and the listing of the shares of Stock
issuable upon conversion of the Securities; and (viii) all other costs and
expenses incident to the performance of its obligations hereunder which are not
otherwise specifically provided for in this Section. It is understood, however,
that, except as provided in this Section, and Sections 9 and 12 hereof, the
Purchasers will pay all of their own costs and expenses, including the fees of
their counsel, transfer taxes on resale of any of the Securities by them, and
any advertising expenses connected with any offers they may make.
     8. The obligations of the Purchasers hereunder shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

  (a)   Andrews Kurth LLP, counsel for the Purchasers, shall have furnished to
you such opinion or opinions, dated such Time of Delivery, with respect to such
matters as you may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters;     (b)   Each of Baker Botts L.L.P., counsel for the
Company, and James W. Noe, Senior Vice President, General Counsel, Chief
Compliance Officer and Secretary of the Company, shall have furnished to you
their written opinions, dated such Time of Delivery, in form and substance
satisfactory to you, to the effect set forth in Annex I and Annex II,
respectively.;     (c)   On the date of the Offering Circular prior to the
execution of this Agreement and also at each Time of Delivery, each of Ernst &
Young LLP and Grant Thornton LLP shall have furnished to you a letter or
letters, dated the respective dates of delivery thereof, in form and substance
satisfactory to you;     (d)   (i) Neither the Company nor any of its
subsidiaries shall have sustained since the date of the latest audited financial
statements included in the Pricing Circular any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Pricing Circular,
and (ii) since the respective dates as of which information is given in the
Pricing Circular there shall not have been any change in the capital stock
(excluding grants of shares of restricted stock and options to employees or
directors of the Company under plans existing on the date of the Preliminary
Offering Circular and the issuance of shares upon exercise of outstanding stock
options) or long-term debt of the Company or any of its subsidiaries or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole, otherwise
than

15



--------------------------------------------------------------------------------



 



      as set forth or contemplated in the Pricing Circular, the effect of which,
in any such case described in clause (i) or (ii), is in your judgment so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering or the delivery of the Securities being issued at such Time of
Delivery on the terms and in the manner contemplated in this Agreement and in
the Offering Circular;     (e)   On or after the Applicable Time (i) no
downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization”, as
that term is defined by the Commission for purposes of Rule 436(g)(2) under the
Act, and (ii) no such organization shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
any of the Company’s debt securities;     (f)   On or after the Applicable Time
there shall not have occurred any of the following: (i) a suspension or material
limitation in trading in securities generally on the NASDAQ; (ii) a suspension
or material limitation in trading in the Company’s securities on NASDAQ; (iii) a
general moratorium on commercial banking activities declared by either Federal
or New York or Texas State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States;
(iv) the outbreak or escalation of hostilities involving the United States or
the declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Securities being issued at such Time of Delivery on the terms and in the manner
contemplated in the Offering Circular;     (g)   The Securities shall have been
designated for trading on PORTAL;     (h)   The shares of Stock issuable upon
conversion of the Securities shall have been duly listed, subject to notice of
issuance, for quotation on NASDAQ;     (i)   The Company shall have obtained and
delivered to the Purchasers executed copies of a lock-up agreement in
substantially the form attached hereto as Annex III from each of the executive
officers and directors of the Company and from each of LR Holdings, LP, LR2 GP,
L.P., LR2 GP, LLC and Kestrel Capital, L.P.; and     (j)   The Company shall
have furnished or caused to be furnished to you at such Time of Delivery
certificates of officers of the Company satisfactory to you as to the accuracy
of the representations and warranties of the Company herein at and as of such
Time of Delivery, as to the performance by the Company of all of its obligations
hereunder to be performed at or prior to such Time of Delivery, as to the
matters set forth in subsection (d) of this Section and as to such other matters
as you may reasonably request.

16



--------------------------------------------------------------------------------



 



9. (a) The Company will indemnify and hold harmless each Purchaser against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser may become subject, under the Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular, or any amendment or supplement thereto, any
Company Supplemental Disclosure Document, or arise out of or are based upon the
omission or alleged omission to state therein a material fact necessary to make
the statements therein not misleading, and will reimburse each Purchaser for any
legal or other expenses reasonably incurred by such Purchaser in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Circular, the Pricing
Circular, the Offering Circular or any such amendment or supplement, or any
Company Supplemental Disclosure Document, in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through the
Representatives expressly for use therein.     (b)   Each Purchaser will
indemnify and hold harmless the Company against any losses, claims, damages or
liabilities to which the Company may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Offering Circular, the
Pricing Circular, the Offering Circular, or any amendment or supplement thereto,
or any Company Supplemental Disclosure Document, or arise out of or are based
upon the omission or alleged omission to state therein a material fact or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Circular, the Pricing Circular, the Offering Circular or any such amendment or
supplement, or any Company Supplemental Disclosure Document in reliance upon and
in conformity with written information furnished to the Company by such
Purchaser through the Representatives expressly for use therein; and will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred.     (c)   Promptly after receipt by an
indemnified party under subsection (a) or (b) above of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify the indemnifying party in writing of the commencement thereof; but the
omission so to notify the indemnifying party shall not relieve the indemnifying
party from any liability which it may have under subsection (a) or (b) above
except to the extent that it has been materially prejudiced (through the

17



--------------------------------------------------------------------------------



 



      forfeiture of substantive rights or defenses, as determined by a court of
competent jurisdiction) by such omission; and provided further that the omission
to notify the indemnifying party shall not relieve the indemnifying party from
any liability that it may have to an indemnified party otherwise than under such
subsection. In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.

  (d)   If the indemnification provided for in this Section 9 is unavailable to
or insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchasers on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchasers on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
underwriting discounts and commissions received by the Purchasers, in each case
as set forth in the Offering

18



--------------------------------------------------------------------------------



 



      Circular. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Purchasers on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities purchased by it and distributed to investors
were offered to investors exceeds the amount of any damages which such Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. The Purchasers’ obligations in this
subsection (d) to contribute are several in proportion to their respective
underwriting obligations and not joint.

  (e)   The obligations of the Company under this Section 9 shall be in addition
to any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to any affiliate of each Purchaser and each person,
if any, who controls any Purchaser within the meaning of the Act; and the
obligations of the Purchasers under this Section 9 shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
and to each person, if any, who controls the Company within the meaning of the
Act.

10. (a)   If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder at a Time of Delivery, you
may in your discretion arrange for you or another party or other parties to
purchase such Securities on the terms contained herein . If within thirty six
hours after such default by any Purchaser you do not arrange for the purchase of
such Securities, then the Company shall be entitled to a further period of
thirty six hours within which to procure another party or other parties
satisfactory to you to purchase such Securities on such terms. In the event
that, within the respective prescribed periods, you notify the Company that you
have so arranged for the purchase of such Securities, or the Company notifies
you that it has so arranged for the purchase of such Securities, you or the
Company shall have the right to postpone such Time of Delivery for a period of
not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Offering Circular, or in any other documents or
arrangements, and the Company agrees to prepare promptly any amendments to the
Offering Circular which in your opinion may

19



--------------------------------------------------------------------------------



 



      thereby be made necessary. The term “Purchaser” as used in this Agreement
shall include any person substituted under this Section with like effect as if
such person had originally been a party to this Agreement with respect to such
Securities.

  (b)   If, after giving effect to any arrangements for the purchase of the
Securities to be purchased at such Time of Delivery of a defaulting Purchaser or
Purchasers by you and the Company as provided in subsection (a) above, the
aggregate principal amount of such Securities which remains unpurchased does not
exceed one eleventh of the aggregate principal amount of all the Securities,
then the Company shall have the right to require each non defaulting Purchaser
to purchase the principal amount of Securities which such Purchaser agreed to
purchase hereunder at such Time of Delivery and, in addition, to require each
non defaulting Purchaser to purchase its pro rata share (based on the principal
amount of Securities which such Purchaser agreed to purchase hereunder) of the
Securities of such defaulting Purchaser or Purchasers for which such
arrangements have not been made; but nothing herein shall relieve a defaulting
Purchaser from liability for its default.     (c)   If, after giving effect to
any arrangements for the purchase of the Securities of a defaulting Purchaser or
Purchasers by you and the Company as provided in subsection (a) above, the
aggregate principal amount of Securities which remains unpurchased exceeds one
eleventh of the aggregate principal amount of all the Securities to be purchased
at such Time of Delivery, or if the Company shall not exercise the right
described in subsection (b) above to require non defaulting Purchasers to
purchase Securities of a defaulting Purchaser or Purchasers, then this Agreement
(or, with respect to an Optional Time of Delivery, the obligations of the
Purchasers to purchase and of the Company to sell Optional Securities) shall
thereupon terminate, without liability on the part of any non defaulting
Purchaser or the Company, except for the expenses to be borne by the Company and
the Purchasers as provided in Section 6 hereof and the indemnity and
contribution agreements in Section 9 hereof; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

     11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the several Purchasers, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.
     12. If this Agreement shall be terminated pursuant to Section 10 hereof,
the Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers through you for all expenses approved
in writing by you, including fees and disbursements of counsel, reasonably

20



--------------------------------------------------------------------------------



 



incurred by the Purchasers in making preparations for the purchase, sale and
delivery of the Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.
     13. In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by the Representatives on behalf of any Purchaser.
All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you as the representatives in care of Goldman, Sachs & Co., 85
Broad Street, 20th Floor, New York, New York 10004, Attention: Registration
Department; in care of Banc of America Securities LLC, 1 Bryant Park, New York,
New York 10036, Attention: Equity Capital Markets Legal and in care of UBS
Securities LLC, 299 Park Avenue, New York, New York 10171; and if to the Company
shall be delivered or sent by mail, telex or facsimile transmission to the
address of the Company set forth in the Offering Circular, Attention: Secretary;
provided, however, that any notice to a Purchaser pursuant to Section 9(c)
hereof shall be delivered or sent by mail, telex or facsimile transmission to
such Purchaser at its address set forth in its Purchasers’ Questionnaire, or
telex constituting such Questionnaire, which address will be supplied to the
Company by you upon request. Any such statements, requests, notices or
agreements shall take effect upon receipt thereof.
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.
     14. This Agreement shall be binding upon, and inure solely to the benefit
of, the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.
     15. Time shall be of the essence of this Agreement.
     16. The Company acknowledges and agrees that (i) the purchase and sale of
the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Purchasers, on
the other, (ii) in connection therewith and with the process leading to such
transaction each Purchaser is acting solely as a principal and not the agent or
fiduciary of the Company, (iii) no Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Purchaser has advised or is currently advising the Company on other matters) or
any other obligation to the Company except

21



--------------------------------------------------------------------------------



 



the obligations expressly set forth in this Agreement and (iv) the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate. The Company agrees that it will not claim that the Purchaser, or
any of them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Company, in connection with such transaction or
the process leading thereto.
     17. This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company and the Purchasers, or any of
them, with respect to the subject matter hereof.
     18. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
     19. The Company and each of the Purchasers hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
     20. This Agreement may be executed by any one or more of the parties hereto
in any number of counterparts, each of which shall be deemed to be an original,
but all such respective counterparts shall together constitute one and the same
instrument.
     21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.
If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, and upon the acceptance hereof by you, on
behalf of each of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between each of the Purchasers and the Company.
It is understood that your acceptance of this letter on behalf of each of the
Purchasers is pursuant to the authority set forth in a form of Agreement among
Purchasers, the form of which shall be submitted to the Company for examination
upon request, but without warranty on your part as to the authority of the
signers thereof.
[Signature Page Follows]

22



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                Hercules Offshore, Inc.
 
           
 
  By:  /s/ Stephen Butz    
 
         
 
   
 
Name:  Stephen Butz      
 
    Title:  Vice President - Finance and Treasurer  
 
           

Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



          Accepted as of the date hereof:    
 
        Goldman, Sachs & Co.    
 
       
By:
  /s/ Goldman, Sachs & Co.    
 
 
 
(Goldman, Sachs & Co.)    

          Banc of America Securities LLC      
By:
  /s/ Thomas M. Morrison    
 
 
 
Name: Thomas M. Morrison    
 
  Title: Managing Director    

          UBS Securities LLC      
By:
  /s/ Chris Bradshaw    
 
 
 
Name: Chris Bradshaw    
 
  Title: Director    

         
By:
  /s/ Stephen Perich    
 
 
 
Name: Stephen Perich    
 
  Title: Associate Director    

On behalf of each of the Purchasers
Signature Page to Purchase Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal       Amount of       Securities       to be   Purchaser
  Purchased  
Goldman, Sachs & Co.
  $ 86,840,000  
Banc of America Securities LLC
  $ 57,895,000  
 
     
UBS Securities LLC
  $ 57,895,000  
 
     
Capital One Southcoast, Inc.
  $ 14,474,000  
 
     
Deutsche Bank Securities Inc.
  $ 14,474,000  
 
     
Comerica Securities, Inc.
  $ 6,579,000  
 
     
Fortis Securities LLC
  $ 3,947,000  
 
     
Natixis Bleichroeder Inc.
  $ 2,632,000  
 
     
Nordea Bank Denmark A/S
  $ 2,632,000  
 
     
Mizuho Securities USA Inc.
  $ 2,632,000  
 
     
Total
  $ 250,000,000  
 
     

Schedule I — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE II

(a)   Additional Documents Incorporated by Reference:       None

(b)   Approved Supplemental Disclosure Documents:       Investor road show slide
presentation, available at www.netroadshow.com on May 28, 2008.

Schedule II — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Final Pricing Term Sheet

     
Issuer:
  Hercules Offshore, Inc. (NASDAQ: HERO) (the “Company”)
 
   
Issue:
  3.375% Convertible Senior Notes due 2038 (the “Notes”)
 
   
Aggregate Original
Principal Amount:
  $250,000,000 
 
   
Over-allotment Option:
  $37,500,000 
 
   
Offering Price:
  100.0% of the original principal amount of the Notes, plus accrued interest,
if any, from the Settlement Date
 
   
Interest; Accretion:
  3.375% per annum, accruing from the Settlement Date through June 1, 2013;
principal accretion at an annual yield to maturity of 3.375% per annum
thereafter
 
   
Contingent Interest:
  Beginning with the six-month interest period commencing on June 1, 2013, if
the trading price of the Notes for each of the five trading days ending on the
second trading day immediately preceding the first day of the applicable
interest period equals or exceeds 120% of the accreted principal amount of the
Notes, the Company will pay contingent interest of 0.40% of the average trading
price over such five trading day period
 
   
Interest Payment Dates:
  June 1 and December 1 of each year, beginning on December 1, 2008 and ending
on June 1, 2013
 
   
Maturity:
  June 1, 2038
 
   
NASDAQ Closing
Price for Company’s
Common Stock on
May 28, 2008:
  $33.95 
 
   
Conversion Premium:
  Approximately 47.5% over last reported NASDAQ closing price on May 28, 2008
 
   
Conversion Price:
  Approximately $50.08 per share of common stock, subject to adjustment
 
   
Conversion Rate:
  19.9695 shares of common stock per $1,000 in original principal amount of
Notes, subject to adjustment
 
   
Optional Redemption:
  Beginning June 6, 2013, the Company may redeem any or all of the outstanding
Notes in cash at a redemption price equal to 100% of the accreted principal
amount of the Notes being redeemed, plus accrued and unpaid interest, if any

Schedule III — Page 1

 



--------------------------------------------------------------------------------



 



     
Optional Put by the
Holders:
  Each holder of Notes will have the right to require the Company to repurchase
in cash all or part of such holder’s Notes on June 1, 2013, June 1, 2018,
June 1, 2023, June 1, 2028 and June 1, 2033 at a repurchase price equal to 100%
of the accreted principal amount of the Notes being repurchased, plus accrued
and unpaid interest, if any
 
   
Fundamental Change
Permits Holders to Require
the Company to Repurchase
the Notes:
  Subject to certain exceptions, if a “fundamental change” occurs, each holder
of the Notes will have the option to require the Company to repurchase, for
cash, all or any portion of such holder’s Notes that is equal to $1,000 in
original principal amount of the Notes or an integral multiple of $1,000 in
original principal amount of the Notes, at a repurchase price of 100% of the
accreted principal amount of the Notes to be repurchased, plus accrued and
unpaid interest, if any
 
   
Ranking:
  The Notes will be the Company’s general senior unsecured obligations, ranking
equal in right of payment with all of its existing and future senior
indebtedness, senior in right of payment to all of its future subordinated
indebtedness, effectively subordinate in right of payment to all of the existing
and future indebtedness and other liabilities of its subsidiaries and
effectively subordinate to any of its existing and future secured indebtedness
to the extent of the value of the collateral that secures it. The Company’s
obligations under its senior secured credit agreement are secured by liens on a
majority of the vessels owned by its domestic subsidiaries and one foreign
subsidiary and substantially all of the other personal property owned by the
Company, its domestic subsidiaries and one foreign subsidiary. Substantially all
of the Company’s domestic subsidiaries and one foreign subsidiary guarantee the
Company’s obligations under the senior secured credit agreement. As of March 31,
2008, as adjusted to give effect to the issuance of the Notes, the Company would
have had an aggregate of $1,159.4 million of consolidated long-term debt
(including current portion), all of which, other than the Notes, would have been
secured or owed by the Company’s subsidiaries and therefore effectively senior
to the Notes, with respect to the collateral securing the debt or the assets of
the subsidiary obligor.
 
   
Use of Proceeds:
  The Company estimates the net proceeds from the offering of the Notes will be
approximately $243.1 million (approximately $279.7 million if the initial
purchasers exercise their over-allotment option in full), after deducting the
initial purchasers’ discount and estimated offering expenses. The Company
intends to use the net proceeds from this offering to repurchase, concurrently
with this offering, approximately 1.45 million shares

Schedule III — Page 2

 



--------------------------------------------------------------------------------



 



     
 
  of its common stock, for a total cost of approximately $49.2 million, in
privately negotiated transactions, to repay outstanding borrowings under its
senior secured revolving credit facility and for other general corporate
purposes.
 
   
Joint Bookrunners:
  Goldman, Sachs & Co. Banc of America Securities LLC UBS Securities LLC
 
   
Trade Date:
  May 28, 2008
 
   
Settlement Date:
  June 3, 2008
 
   
Listing:
  None
 
   
CUSIP:
  427093 AA7 
 
   
ISIN:
  US427093AA76 
 
   
Comparable Yield:
  The Company has determined that the comparable yield for the Notes is 7.75%,
compounded semi-annually.
 
   
Adjustment to Shares Delivered upon Conversion Upon a Make-Whole Fundamental
Change:
  The following table sets forth the adjustments to the conversion rate,
expressed as a number of additional shares to be received per $1,000 in original
principal amount of the Notes, in connection with a make-whole fundamental
change (as defined in the Preliminary Offering Circular (as defined below)):

                                                      June 3,   June 1,   June
1,   June 1,   June 1,   June 1, Stock Price   2008   2009   2010   2011   2012
  2013
$  33.95
    9.4855       9.4855       9.4855       9.4855       9.4855       9.4855  
$  35.00
    8.9667       8.6019       8.6019       8.6019       8.6019       8.6019  
$  37.50
    7.9060       7.4625       7.0903       6.7553       6.6971       6.6971  
$  40.00
    7.0203       6.5525       6.1301       5.7040       5.2124       5.0305  
$  42.50
    6.2746       5.7921       5.3348       4.8427       4.2177       3.5599  
$  45.00
    5.6420       5.1522       4.6724       4.1349       3.4168       2.2527  
$  50.00
    4.6366       4.1484       3.6506       3.0696       2.2632       0.0305  
$  55.00
    3.8845       3.4116       2.9197       2.3375       1.5340       0.0000  
$  60.00
    3.3093       2.8590       2.3866       1.8277       1.0776       0.0000  
$  70.00
    2.5044       2.1076       1.6913       1.2088       0.6119       0.0000  
$  85.00
    1.7839       1.4674       1.1373       0.7711       0.3665       0.0000  
$115.00
    1.0379       0.8832       0.6736       0.4540       0.2287       0.0000  
$150.00
    0.6905       0.5882       0.4523       0.3113       0.1624       0.0000  
$200.00
    0.4505       0.3798       0.2957       0.2070       0.1095       0.0000  
$250.00
    0.3145       0.2634       0.2066       0.1458       0.0777       0.0000  

The exact stock prices and make-whole reference dates may not be set forth in
the table above, in which case:
Schedule III — Page 3

 



--------------------------------------------------------------------------------



 



  •   If the stock price is between two stock price amounts in the table or the
make-whole reference date is between two dates in the table, the number of
additional shares by which the conversion rate for the Notes will be increased
will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock price amounts and the
two dates, as applicable, based on a 365-day year.     •   If the stock price is
greater than $250.00 per share, subject to adjustment, no adjustments will be
made to the conversion rate.     •   If the stock price is less than $33.95 per
share, subject to adjustment, no adjustments will be made to the conversion
rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
29.4550 shares of common stock per $1,000 in original principal amount of Notes,
subject to adjustments as set forth under “Description of the Notes—Conversion
Rights—Conversion Rate Adjustments” in the Company’s Preliminary Offering
Circular for the offering of the Notes.

     
Accreted Principal for
the Notes:
  The following table sets forth the accreted principal amounts for the Notes
per $1,000 original principal amount as of the specified dates during the period
from June 1, 2013 through the maturity date of the Notes:

              Accreted Principal Date   Amount
June 1, 2013
  $ 1,000.00  
December 1, 2013
  $ 1,016.88  
June 1, 2014
  $ 1,034.03  
December 1, 2014
  $ 1,051.48  
June 1, 2015
  $ 1,069.23  
December 1, 2015
  $ 1,087.27  
June 1, 2016
  $ 1,105.62  
December 1, 2016
  $ 1,124.28  
June 1, 2017
  $ 1,143.25  
December 1, 2017
  $ 1,162.54  
June 1, 2018
  $ 1,182.16  
December 1, 2018
  $ 1,202.11  
June 1, 2019
  $ 1,222.39  
December 1, 2019
  $ 1,243.02  
June 1, 2020
  $ 1,264.00  
December 1, 2020
  $ 1,285.33  
June 1, 2021
  $ 1,307.02  
December 1, 2021
  $ 1,329.07  
June 1, 2022
  $ 1,351.50  
December 1, 2022
  $ 1,374.31  

Schedule III — Page 4

 



--------------------------------------------------------------------------------



 



              Accreted Principal Date   Amount
June 1, 2023
  $ 1,397.50  
December 1, 2023
  $ 1,421.08  
June 1, 2024
  $ 1,445.06  
December 1, 2024
  $ 1,469.45  
June 1, 2025
  $ 1,494.24  
December 1, 2025
  $ 1,519.46  
June 1, 2026
  $ 1,545.10  
December 1, 2026
  $ 1,571.17  
June 1, 2027
  $ 1,597.69  
December 1, 2027
  $ 1,624.65  
June 1, 2028
  $ 1,652.06  
December 1, 2028
  $ 1,679.94  
June 1, 2029
  $ 1,708.29  
December 1, 2029
  $ 1,737.12  
June 1, 2030
  $ 1,766.43  
December 1, 2030
  $ 1,796.24  
June 1, 2031
  $ 1,826.55  
December 1, 2031
  $ 1,857.38  
June 1, 2032
  $ 1,888.72  
December 1, 2032
  $ 1,920.59  
June 1, 2033
  $ 1,953.00  
December 1, 2033
  $ 1,985.96  
June 1, 2034
  $ 2,019.47  
December 1, 2034
  $ 2,053.55  
June 1, 2035
  $ 2,088.20  
December 1, 2035
  $ 2,123.44  
June 1, 2036
  $ 2,159.28  
December 1, 2036
  $ 2,195.71  
June 1, 2037
  $ 2,232.77  
December 1, 2037
  $ 2,270.44  
June 1, 2038
  $ 2,308.76  

The accreted principal amount of a Note between the dates listed above will
include an amount reflecting the additional principal accretion that has accrued
as of such date since the immediately preceding date in the table.
 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

Schedule III — Page 5

 



--------------------------------------------------------------------------------



 



These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may only be sold to qualified institutional
buyers pursuant to Rule 144A of the Securities Act or pursuant to another
applicable exemption from registration.
This term sheet relates only to the Notes described herein and should be read
together with the Company’s Preliminary Offering Circular dated May 27, 2008
(including the documents incorporated by reference therein) relating to the
Notes (the “Preliminary Offering Circular”) before making a decision in
connection with an investment in the Notes. The information in this term sheet
supersedes the information in the Company’s Preliminary Offering Circular to the
extent that it is inconsistent therewith. Terms used herein but not defined
herein shall have the respective meanings as set forth in the Preliminary
Offering Circular.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.
Schedule III — Page 6

 